OPINION AND JUDGMENT ON DISMISSAL OF APPEAL
PER CURIAM.
On this day came on to be considered by the Court that the appellant’s brief has not been filed in this case, said brief having been due in this Court on January 15,1992; the time for the same having been twice before extended.
There being no explanation given for the third failure to timely file the brief, on the Court’s own motion this appeal is ordered dismissed for want of prosecution. TEX. R.APP.P. 74(1X1).
It is further ordered that appellants, Sentinel Pipe Services, Inc. and Kent A. Russell, Individually, pay all costs in this behalf expended, and that said costs be paid from the cash deposit made with the clerk of the trial court, for which let execution issue, and that this decision be certified below for observance.